      Case 1:18-cv-04921-PGG-KHP Document 242 Filed 07/29/21 Page 1 of 2

                                                                   Sheppard, Mullin, Richter & Hampton LLP
                                                                   333 South Hope Street, 43rd Floor
                                                                   Los Angeles, California 90071-1422
                                                                   213.620.1780 main
                                                                   213.620.1398 fax
                                                                   www.sheppardmullin.com



                                                                   Polly Towill
                                                                   213.617.5480 direct
                                                                   ptowill@sheppardmullin.com
July 28, 2021
                                         7/29/2021

VIA ECF

The Honorable Magistrate Judge Katharine H. Parker
500 Pearl Street, Courtroom 17D
New York, NY 10007

Re:    Sparrow Fund Management, LP v. MiMedx Group, Inc. et al. - Case No. 1:18-cv-04921-
       PGG-KHP – Axos Bank’s Opposition to Sparrow Fund Management, LP’s Motion to
       Compel re Axos Bank Subpoena


Dear Judge Parker:

Third-Party Axos Bank (fka BofI Federal Bank) (“Axos”) is in receipt of the Court’s Order setting
a telephonic case management conference for Thursday, August 5, 2021 at 12:30 p.m., in
which the Court directed counsel for Axos to attend because it intends to discuss recently
issued subpoenas. Axos makes this limited special appearance in this action to again object to
the Court’s jurisdiction to enforce a subpoena in which compliance is required in San Diego,
California. Also, Axos is not aware of any subpoena being issued since April 2020.

On April 8, 2020, Plaintiff Sparrow Fund Management, LP (“Sparrow”) issued a subpoena
pursuant to Federal Rule of Civil Procedure 45 to Axos for the production of documents (the
“Subpoena”). The Subpoena’s place of compliance is designated as Axos’ headquarters, which
is located in San Diego, California. Any potentially responsive documents are in the
possession, custody, and control of Axos in San Diego. Axos timely served objections and
responses to the subpoena, and subsequently produced documents to Sparrow. Despite a
substantial document production, Sparrow remained unsatisfied, and the parties engaged in
numerous meet and confer efforts to try to informally resolve certain issues. In particular,
Sparrow is insisting that Axos produce documents protected by the attorney-client privilege and
attorney work product doctrine. In a meet and confer letter sent to Sparrow’s counsel dated
December 18, 2020, and multiple meet and confer emails, Axos confirmed with Sparrow that
any motion to compel compliance with the Subpoena must be made in the Southern District of
California, the district where compliance with the Subpoena is required.

Nevertheless, on June 30, 2021, Sparrow filed a motion to compel in this Court concerning the
Subpoena. (ECF 231). However, when it filed the motion to compel, Sparrow did not serve it
on Axos. Accordingly, on July 2, the Court ordered Sparrow to serve the motion to compel on
Axos and file an affidavit of service with the Court. (ECF 233). The Court granted Axos two
weeks from the date of service of the Motion to submit an opposition. On July 6, Sparrow
served the Motion on Axos. On July 12, Axos specially appeared to file a brief opposition, in
which it argued that pursuant to Federal Rule of Civil Procedure 45, the Southern District of New
      Case 1:18-cv-04921-PGG-KHP Document 242 Filed 07/29/21 Page 2 of 2




The Honorable Magistrate Judge Katharine H. Parker
July 28, 2021
Page 2


York lacks jurisdiction to enforce the Subpoena because the Subpoena requires compliance in
San Diego, California. (ECF 238). Sparrow never filed a reply. Instead, on July 19, counsel for
Sparrow emailed counsel for Axos requesting that Axos either agree to transfer venue to the
Southern District of New York, or Sparrow will simply re-serve the subpoena and require
compliance in New York. After counsel for Axos responded that compliance with a subpoena to
Axos is improper in the Southern District of New York, counsel for Sparrow stated that it will
“transfer venue of the motion to compel to the Southern District of California.”

Accordingly, Sparrow has essentially conceded that it will not (and cannot) enforce the
Subpoena in this District. Moreover, no subpoena has been issued to Axos other than the April
2020 Subpoena seeking compliance in San Diego, California. Therefore, Axos respectfully
requests that it not be compelled to appear at the August 5 Case Management Conference
because the Subpoena cannot be enforced in this District, and no other subpoenas have been
served on Axos. After fully complying with the Subpoena, third-party Axos continues to expend
unnecessary legal expenses.

Sincerely,




Polly Towill
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


SMRH:4844-0987-5956.1




Sparrow is hereby directed to advise the Court whether it is seeking enforcement of the
subject subpoena in California by no later than August 2, 2021.




 Date: July 29, 2021
